| iLANDRIEU, Judge,
concurring in part and dissenting in part.
I agree with the majority that the judgment of the trial court in application No. 95-C-0957 should be affirmed.
I respectfully dissent from the majority opinion affirming the judgment of the trial court in application No. 95-C-0997. Interve-nors have no basis for intervention in the receivership. Respondent’s right of appeal in this matter is without substance if interve-nors are permitted full participation in the receivership pending a final appellate judgment.